NO. 12-16-00249-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

IN RE:                                                    §

TIMOTHY G. IVERS II,                                      §    ORIGINAL PROCEEDING

RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Relator Timothy G. Ivers II seeks mandamus relief from the trial court’s order denying
his motion to transfer venue in a suit affecting the parent-child relationship. After considering
the relator’s petition for writ of mandamus, the Court is of the opinion that relief should be
denied. Accordingly, the relator’s petition for writ of mandamus is denied. See TEX. R. APP. P.
52.8(a), (d).
Opinion delivered September 21, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       SEPTEMBER 21, 2016


                                        NO. 12-16-00249-CV


                                   TIMOTHY G. IVERS II,
                                          Relator
                                            V.
                                 HON. RANDALL L. ROGERS,
                                        Respondent


                           Appeal from the County Court at Law No 2
                                of Smith County, Texas (Tr.Ct.No.)

                      ON THIS DAY came to be heard the petition for writ of mandamus filed
by TIMOTHY G. IVERS II, who is the relator in Cause No. 10-1166-F, pending on the docket
of the County Court at Law #2 of Smith County, Texas. Said petition for writ of mandamus
having been filed herein on September 9, 2016, and the same having been duly considered,
because it is the opinion of this Court that a writ of mandamus should not issue, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of mandamus be,
and the same is, hereby DENIED.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.